Citation Nr: 1527186	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-30 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for aortic stenosis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  A November 2010 rating decision granted service connection for aortic stenosis, and assigned a 10 percent evaluation, effective October 2007.  The Veteran disagreed with the assigned rating.  A March 2012 rating decision found clear and unmistakable error in the failure to assign a 100 percent rating for aortic stenosis for the period from October 30, 2007 through April 30, 2008; the 10 percent rating was effective May 1, 2008.  

In April 2013, the RO denied service connection for obstructive sleep apnea, and increased the evaluation for PTSD to 30 percent, effective March 20, 2012, the date of the Veteran's claim for an increased rating.  In a November 2013, rating decision, the RO assigned a 70 percent rating for PTSD, effective March 20, 2012.

The issue of service connection for tension headaches has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for restless leg syndrome and TDIU are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

2.  The Veteran's PTSD has not resulted in total occupational and social impairment.

3.  The Veteran's aortic stenosis is manifested by fatigue, but there is no evidence of cardiac hypertrophy or cardiac dilatation.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  A rating in excess of 10 percent for aortic stenosis not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7016 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2008, March and July 2010 and May 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show he was treated for acute bronchitis in January 1968.  An August 1970 report of medical history shows the Veteran reported frequent trouble sleeping.  It was noted in the physician's summary that he took one to one and one-half hours to get to sleep every other night.  The August 1970 separation examination was negative for findings pertaining to sleep apnea.

Vet Center records show the Veteran reported in February 1995 that he could not stay asleep.

VA medical records show the Veteran was seen in March 2008 for chest pain.  It was noted a myocardial infarction was ruled out by serial cardiac markers.  He remained in sinus rhythm with no new electrocardiogram changes.  It was noted a recent catheterization showed no evidence of coronary artery disease and no recurrent symptoms.  Thus, further cardiac work-up was not recommended.  He was seen in the emergency room in August 2009 for chest pain associated with some lightheadedness.  The assessment was chest pain, most likely acute coronary syndrome versus gastroesophageal reflux disease versus other.  It was noted his vital signs were stable and an electrocardiogram showed normal sinus rhythm.  

A VA examination of the heart was conducted in April 2010.  The Veteran had a history of an aortic valve replacement in October 2007.  He denied signs or symptoms of congestive heart failure.  It was noted his left ventricular ejection fraction was 55-60 percent.  He was able to walk two miles, climb two flights of stairs and his METS level was between 8-10.  He complained of feeling tired and fatigued, but he had no chest pain, angina or dyspnea.  He stated he felt dizzy all the time.  It was noted there was no cardiomyopathy.  An examination showed no cardiomegaly by percussion.  There was a short systolic murmur at the left sternal border radiating to the upper chest.  X-rays of the chest were unremarkable.  The impressions were severe symptomatic aortic stenosis with presentation of congestive heart failure and status post bovine aortic valve replacement with resolution of congestive heart failure.  

The Veteran was seen by a private physician in March 2012 for complaints of difficulty sleeping, fatigue and malaise.  He underwent a sleep study that showed obstructive sleep apnea.

On February 2013 VA examination, the Veteran reported that his sleep apnea had its onset about one year earlier.  He related he was sent for a sleep study because he could not stay asleep at night.  The diagnosis was obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea was not incurred in or caused by service, to include the episode of bronchitis in January 1968 or his report of insomnia in 1970.  She based her conclusion on a review of the medical records, a medical literature review and her clinical experience.  She noted there was no objective evidence for the development of obstructive sleep apnea during service or within two years thereafter.  She stated that obstructive sleep apnea is a specific condition characterized by obstructive apneas (cessation of airflow) and hypopneas (partial cessation of airflow with decreased oxygenation) caused by repetitive collapse of the upper airway during sleep.  Obstructive sleep apnea is one of many potential causes of sleep disturbance.  The examiner added that insomnia was not a cause of obstructive sleep apnea.  She reiterated her conclusion that a nexus cannot be made between the Veteran's current obstructive sleep apnea and any complaints of insomnia (or other sleep disturbance) or any respiratory illness that occurred in service more than 40 years earlier.

The Veteran was afforded a VA psychiatric examination in February 2013.  He reported he had been married for 43 years, and that he felt very close to his children.  He said he had plenty of friends and that he kept busy taking care of the animals on his farm.  It was noted he had anxiety and chronic sleep impairment.  There was no indication of depressed mood, suspiciousness, panic attacks, memory loss, impaired judgment, suicidal ideation, obsessional rituals or persistent delusions or hallucinations.  The diagnosis was PTSD, and the examiner assigned a Global Assessment of Functioning score of 70.  She indicated the symptoms of PTSD were not severe enough to interfere with occupational and social functioning or to require continuous medication.  

In July 2013, a private psychologist completed a Disability Benefits Questionnaire.  She noted the Veteran had a depressed mood, anxiety, suspiciousness, mild memory loss, flattened affect, a chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals that interfered with routine activities, neglect of personal appearance and intermittent inability to perform activities of daily living.  The diagnosis was PTSD, and the examiner assigned a Global Assessment of Functioning score of 50.  She concluded the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

On July 2013 VA examination of the heart, the diagnosis was aortic valve replacement due to aortic stenosis.  The Veteran did not require continuous medication for control of his heart condition.  He did not have congestive heart failure or cardiac arrhythmia.  An examination showed heart sounds were abnormal, II/IV.  There was no evidence of cardiac hypertrophy or dilatation.  A chest X-ray was normal.  It was reported that an echocardiogram in 2013 showed that left ventricular ejection fraction was 60 percent.  The most recent exercise stress test was in 2006 and was normal.  The METS level was 10.  The examiner stated that cardiac stress testing was medically contraindicated since METS were easily estimated based on the Veteran's known disease, his level of physical activity and his reported symptoms.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The service treatment records are silent for complaints or findings suggestive of sleep apnea.  The record shows that sleep apnea was initially manifested many years after service.  As noted above, the Veteran reported in February 2013 that his symptoms began about one year earlier.  The examiner concluded that the Veteran's obstructive sleep apnea was not related to any incident in service.  The Veteran has not provided any competent evidence to the contrary.

The Veteran's assertions that his obstructive sleep apnea is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of obstructive sleep apnea fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Sleep apnea was first manifested many years after service, and the most probative evidence has found it is not linked to service.

In summary, the preponderance of the evidence of record establishes that the Veteran's obstructive sleep apnea became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for obstructive sleep apnea.


	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

	PTSD 

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

The Board acknowledges that the private and VA examinations present distinct pictures regarding the severity of the Veteran's PTSD.  There is no doubt that the July 2013 report from the private psychologist shows the Veteran's PTSD has increased in severity.  The VA conceded this and assigned a 70 percent evaluation for the duration of the appeal period.  

The only question before the Board in evaluating the severity of the Veteran's disability is whether his PTSD is so severe as to cause total occupational and social impairment warranting a 100 percent schedular rating.

After review of the evidence of record, the Board finds that the Veteran's psychiatric symptomatology does not manifest in total occupational and social impairment.  Examiners in 2010 and 2013 have opined that the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  While not determinative, his GAF score of 60 in 2010 reflects moderate symptoms, to include moderate difficulty in social, occupational, or school functioning, and his GAF of 50 in 2013 is at the top (least severe) of the serious impairment range.

The preponderance of the evidence is against a finding that the Veteran's service-connected psychiatric symptomatology more nearly approximates symptomatology such as is listed in the criteria for the 100 percent rating.  The findings on the July 2013 private examination do not show total occupational and social impairment as that physician indicated that the Veteran's occupational and social impairment was best summarized by a finding of deficiencies in most areas, but not by total occupational and social impairment.    

The Veteran lives with his wife of 43 years, his mother, and his brother.  He described his family as a "strong support system," indicating that they have "all pulled together to help each other."  While the examiner indicated the Veteran was intermittently unable to perform activities of daily living, she specifically did not check (indicating the symptoms did not apply):  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

As clearly demonstrated by the evidence above, to include the Veteran's statements, the record does not demonstrate that the Veteran meets the criteria for a 100 percent disability rating.  While the Board is certainly aware that the criteria listed in 38 C.F.R. § 4.130 (2014) are not exhaustive, the Veteran fails to meet the vast majority of the level of severity of the symptoms under the 100 percent rating, nor does he demonstrate symptoms which approximate total occupational and social impairment.  Specifically, at no time did he demonstrate gross impairment in thought process or communication.  There was no finding of inappropriate behavior or hallucinations. Similarly, there is no evidence of record to establish that he has ever demonstrated grossly inappropriate behavior or was in persistent danger or hurting himself or others.  He is clearly able to get along with his wife and family. Such evidence refutes a finding that the Veteran is totally socially and occupationally impaired.

In viewing the totality of the evidence, the preponderance of the evidence is against a 100 percent disability evaluation for his psychiatric disability.  In not granting a 100 percent schedular rating for his psychiatric disability, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, however, while productive of impairment, are not so severe that he can be said to be totally impaired.  As discussed above, while he may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social and occupational impairment. As such, a 100 percent disability rating may not be assigned. See 38 C.F.R. § 4.130 (2014).

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's PTSD are encompassed by the schedular criteria for the rating now assigned.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014).  Accordingly, the severity, frequency and kind of symptoms, the Veteran's PTSD manifests are contemplated by the rating criteria.  The ratings schedule contemplates the various moods and tendencies of the Veteran, as well as his ability to effectively work and maintain social relationships, and impairments, if any, to judgment and thinking.  Moreover, the Court has held that the ratings schedule also contemplates symptoms not explicitly motioned therein.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned, and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

	Aortic stenosis

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent evaluation may be assigned for heart valve replacement (prosthesis) for an indefinite period following date of hospital admission for valve replacement.  Thereafter, a 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted with a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7016.

The record establishes that the Veteran is not on medication for his heart disorder.  The April 2010 VA examination estimated his METS level as between 8 and 10.  The July 2013 VA examination shows there is no evidence of cardiac hypertrophy or dilation.  The examiner indicated that the most recent echocardiogram revealed that left ventricular ejection fraction was 60 percent.  The Veteran's symptoms include fatigue and dizziness, but in the absence of evidence of any episodes of congestive heart failure, there is no basis on which a higher rating may be assigned.

The Veteran's attorney has argued that a higher rating is warranted because a 2006 echocardiogram shows the presence of left ventricular hypertrophy.  In fact, the 2006 echocardiogram findings state "LV is normal size with borderline left ventricular hypertrophy" (emphasis added).  As an initial matter, the Board notes that the 2006 echocardiogram is outside the time period addressed in this appeal (from May 1, 2008 forward) and, in fact, at most, shows the presence of only borderline left ventricular hypertrophy.  Further, the Board observes that the 2013 VA examiner specifically found no evidence of cardiac hypertrophy.  Accordingly, the preponderance of the evidence is against a higher rating on that basis.

The Veteran is competent to report symptoms he experiences, to include fatigue, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a higher rating for aortic stenosis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for aortic stenosis.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's aortic stenosis are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Service connection for obstructive sleep apnea is denied.

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for aortic stenosis is denied.


REMAND

A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  The Veteran's attorney in January 2014 indicates that the Veteran cannot work due to "service connected PTSD and service connected medical conditions."  In this case, the issue of entitlement to TDIU has been reasonably raised by the record, is considered part of the increased rating claims on appeal, and must be developed and adjudicated.

An April 2013 rating decision, in part, denied the Veteran's claim for service connection for restless leg syndrome.  In a December 2013 statement, the Veteran's attorney filed a notice of disagreement with all issues listed in this rating action.  A statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, this claim will be before the Board only if the Veteran timely perfects an appeal of such matters.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with the duty to notify with respect to the claim for a TDIU rating, and send him a TDIU application (VA Form 21-8940) to complete and return.

2. Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3. 	Please arrange for a VA examination and medical opinion to provide an opinion as to the functional impairment of the Veteran's service-connected disabilities (PTSD, residuals of a gunshot wound of the left upper arm, and aortic stenosis).  In proffering this opinion, the examiner should review the claims file and address the Veteran's functional limitations due to his service-connected disabilities as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The examiner must specifically take into consideration the Veteran's level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

	A complete rationale for all opinions must be provided.

4. 	After the above development requested is completed, adjudicate the claim for a TDIU rating.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

5.	The AOJ should also issue an appropriate statement of the case addressing the issue of entitlement to service connection for restless leg syndrome.  The appellant and his attorney should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


